UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 9, 2016 GRAYBAR ELECTRIC COMPANY, INC. (Exact Name of Registrant as specified in Charter) New York (State or other jurisdiction of incorporation) 000-00255 (Commission File Number) 13-0794380 (I.R.S. Employer Identification No.) 34 North Meramec Avenue St. Louis, MO 63105 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (314) 573-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. At the Company’s Annual Meeting of Shareholders on June 9, 2016, the shareholders voted to (1) elect 9 members to the Company’s thirteen-member Board of Directors; and (2) approve the Three-Year Common Stock Purchase Plan. The following tables set forth the final number of votes for, withheld and abstaining on each matter. Broker non-votes are not shown because there is no public trading market for the Company’s Common Stock and no brokers hold shares for any underlying beneficial owners of such shares. Director Nominees For Withheld Abstain D. A. Bender 13,846,363 -0- -0- S. S. Clifford 13,846,363 -0- -0- M. W. Geekie 13,846,363 -0- -0- R. R. Harwood 13,846,363 -0- -0- R. C. Lyons 13,846,363 -0- -0- W. P. Mansfield 13,846,363 -0- -0- D. G. Maxwell K. M. Mazzarella B. L. Propst 13,846,363 13,846,363 13,846,363 -0- -0- -0- -0- -0- -0- Proposal For Withheld Abstain Approval of the Three-Year Common Stock Plan 13,846,363 -0- -0- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAYBAR ELECTRIC COMPANY, INC. Date: June 9, 2016 By: /s/ Matthew W. Geekie Matthew W. Geekie Senior Vice President, Secretary & General Counsel
